DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/471,714 filed on September 10, 2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheatham, III et al. (US 2016/0300496).
 	In regard to claim 1, Cheatham, III et al. discloses a system comprising: 
 	one or more battery-powered devices at one or more monitored properties (UAV 106 has battery); 
 	one or more drones configured to navigate to and charge the one or more battery-powered devices (service UAV 104 to navigate and to charge downed UAV 106, see [0018], [0021]); 
a processor (the computer system has a processor see [0083] and claim 88) configured to: 
 	determine that a battery-powered device requires charging at one of the monitored properties ([0019] discloses the service UAV 104 brings fuel, filling either by liquid transfer, by recharging, or by whole-tank or battery transfer. In one embodiment, the service UAV recharges the downed UAV's batteries);
 	 identify a drone from the one or more drones to charge the battery-powered device that requires charging at the monitored property ([0021] discloses that the UAV assistance system 102 may determine that the UAV 106 needs assistance and dispatch the service UAV 104 to provide that assistance, wherein in the assistance in [0019] is to charge the battery);
 	 provide at least one instruction to the identified drone to charge the battery- powered device, the at least one instruction comprising data indicative of the battery- powered device that requires charging (see [0051] Service UAV 104 is instructed to charge the downed UAV 106 battery due to the fact that UAV 106 runs out of power) (see also [0019], [0021] for similar reasonings); and 
 	receive an indication from the identified drone that the battery-powered device has been charged ([0051] discloses that the disable UAV 106 is now able to fly due to the battery being charged by the service UAV 104).

 	In regard to claim 2, Cheatham, III et al. discloses wherein the at least one instruction further comprises navigational data that enables determination of a path for the identified drone to travel to and charge the battery powered device ([0056] discloses the navigation system 408 is configured to fly the service UAV 104 to a landing location of the disabled UAV in response to the status component 406 determining that the UAV is disabled. For example, the navigation system 408 may cause the service UAV 104 to fly to a location near the disabled UAV 106 and/or land near the disabled UAV to provide assistance).  

 	In regard to claim 3, Cheatham, III et al. discloses wherein each of the one or more drones comprise a connector that is configured to connect to a receptacle of each of the one or more battery powered devices and provide power from a battery to each of the one or more battery powered devices during charging (see at least [0051]).

As to claims 9-11 and 17-19, they are method and process claims that recite substantially the same limitations as the corresponding system claims 1-3.   As such, claims 9-11 and 17-19 are rejected for substantially the same reasons given for the corresponding claims 1-3 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4, 5, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 2016/0300496) in view of Schmalzried et al. (US 2019/0126769).
 	In regard to claims 4, 12, and 20, Cheatham, III et al. meets the limitations of claims 1, 9, and 17 but does not particularly disclose wherein the processor is configured to: receive data indicating historical usage patterns of the battery-powered device; based on the historical usage patterns and a battery level of the battery-powered device, determine an expected battery life of the battery of the battery powered device; and determine a battery level threshold based on the expected battery life of the battery of the battery powered device.
 	Schmalzried et al., in the same field of endeavor, discloses wherein the processor is configured to: receive data indicating historical usage patterns of the battery-powered device; based on the historical usage patterns and a battery level of the battery-powered device, determine an expected battery life of the battery of the battery powered device; and determine a battery level threshold based on the expected battery life of the battery of the battery powered device ( [0105]  discloses UAV data 424 can include current, past, and/or future (e.g., predicted) state information for the individual UAVs in the group. In example embodiments, UAV data 424 includes battery state information for individual UAVs in the group. This battery state information may include a current state of charge, past battery usage and re-charging data, expected remaining useful life for a UAV′ battery or batteries, and/or battery information such as a battery type, model number, serial number, and/or manufacturer, among other possibilities).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheatham, III et al. by incorporating the relevant information about the battery life expectancy and battery level of Schmalzried et al. in order for the processor to send instructions to cause respective batteries of the one or more of the UAVs to be charged according to the respectively determined charge-rate profiles.

 	In regard to claims 5 and 13, Cheatham, III et al. discloses wherein the processor is configured to obtain data from a first battery-powered device, a second battery-powered device, and a third battery-powered device, wherein the data for each of the first, the second, and the third battery-powered devices indicates a battery level associated with the device, and the battery level associated with each of the first, second, and third battery-powered device are below the battery level threshold ([0023] The monitoring component 202 determines whether one or more UAVs are disabled. In one embodiment, the monitoring component 202 may monitor a status of one or more UAVs that subscribe to an assistance service. In one embodiment, the monitoring component 202 may receive an indication that a specific UAV is disabled and the UAVs (see [0051]  which discloses that the service UAV 104 is instructed to charge the downed UAV 106 battery due to the fact that UAV 106 runs out of power) (see also [0019], [0021]); and generate an instruction to provide to the one or more drones to charge the battery of the first battery-powered device, the battery of the second battery-powered device, and the battery of the third battery-powered device (see [0051] wherein the assistance system dispatches one or more service UAVs to assist the disabled UAVs, and [0036 which discloses that the service UAV may service one or more UAVs).

Allowable Subject Matter
7.	Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 6-8 and 14-16, the closest prior art, Cheatham, III et al. discloses an assistance system for monitoring status component and configured to determine that one or more UAV is disabled. The navigation system is configured to fly the service UAV to a landing location of the UAV in response to the status component determining that first UAV is disabled, wherein the service UAV is configured to charge the battery of the disabled UAV. 
However, Cheatham, III et al. does not specifically disclose wherein the processor is configured to: determine a battery level of a first drone of the one or more drones is (i) greater than a first amount of power to fully charge the battery of the first battery-powered device and a second amount of power to fully charge the battery of the second battery- powered device, and (ii) not greater than the first amount of power to fully charge the battery of the first battery-powered device plus the second amount of power to fully charge the battery of the second battery-powered device plus a third amount of power to fully charge the battery of the third battery-powered device; transmit the instruction to the first drone to charge the battery of the first battery- powered device and the battery of the second battery-powered device; and transmit a second instruction to a second drone to charge the battery of the third battery-powered device.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2016/0216711 discloses in [0044] UAV platform 230 may determine operational states of UAVs 220, in the pool of UAVs 220, as a constraint for the mission. For example, assume that three UAVs 220 in the pool have low batteries and need to be charged, and that the mission requires UAVs 220 that may be used immediately. In such an example, UAV platform 230 may determine that the three UAVs 220 cannot be used for the mission since the three UAVs 220 may not be used immediately due to their low batteries (e.g., the three UAVs 220 may need to be charged). In another example, assume that a particular UAV 220 in the pool needs to undergo maintenance before being utilized, and that the mission requires UAVs 220 that may be used immediately. In such an example, UAV platform 230 may determine that the particular UAV 220 cannot be used for the mission since the particular UAV 220 may not be used immediately due to required maintenance.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661